DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10-11, 13-16 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacko et al. (US 2017/0168658 A1) in view of Shay (US 9,536,435 B1) and Applicant Admitted Prior Art according to specification of the instant application (hereinafter called as AAPA).
Regarding claim 1, Lacko discloses a method of assisting energy management of an aircraft en route to an airport, the method comprising: 
identifying interception criteria for approaching a runway at the airport (e.g. [0050]: landing decision altitude as stabilized approach criteria); 
determining a lateral vectoring trajectory ([0051]: vectoring for new approach implies the use of vectoring trajectory) for radar vectoring the aircraft from a current location of the aircraft to the airport to satisfy the interception criteria for approaching the runway based at least in part on the interception criteria (e.g. [0049-0051]: determine lateral and vertical flight path by algorithm according to stabilize approach criteria), a current heading of the aircraft (e.g. [0071, 0149]) and the current location of the aircraft (e.g. [0047]), wherein the lateral vectoring trajectory comprises an anticipated sequence of segments that are expected to be assigned by air traffic control (e.g. [0004, 0058, 0061, 0076]: ATC) from the current location of the aircraft and each navigational segment of the sequence is associated with an anticipated aircraft heading and a respective distance for the respective navigational segment (e.g. Figs. 1-4 & 14-17 and [0049, 0058]: lateral and vertical profile); 
determining a reference vertical trajectory corresponding to the lateral vectoring trajectory using one or more criteria associated with the runway (e.g. Figs. 1-4 & 14-17 and [0049, 0058]: lateral and vertical profile); 
determining a target value for an energy state parameter of the aircraft at the current location on the lateral vectoring trajectory using the reference vertical trajectory (e.g. Figs. 1-4 & [0014-0032]: determine a target speed or target distance that would be possible for the aircraft stabilized at final gate); and 
providing a graphical indication of a recommended action to reduce a difference between a current value for the energy state parameter of the aircraft and the target value (e.g. Figs. 1-4 & [0080-0103]).  
Although obvious, Lacko fails to explicitly disclose radar vectoring.
However, Shay teaches determining a lateral vectoring trajectory (e.g. Fig. 2: flight vector 4) for radar vectoring the aircraft from a current location of the aircraft to the airport to satisfy the interception criteria (col 1 lines 20-35: trajectories of aircraft is altered by ATC radar state vector to avoid conflict and/or collision with other flights) for approaching the runway based at least in part on the interception criteria (Fig. 2), wherein the lateral vectoring trajectory comprises determining an anticipated sequence of segments that are expected to be assigned by air traffic control from the current location of the aircraft, wherein each navigational segment of the anticipated sequence is associated with an anticipated aircraft heading expected to be assigned by air traffic control and a respective distance for the respective navigational segment until a transition point for a next aircraft heading assignment expected to be received from air traffic control (col 11 lines 14-46: ATC assigns a series of waypoints for the flight trajectories & Fig. 3: long vector 32 comprises sequence of segments and transition points with anticipated aircraft headings since the long vector determines the moving direction, the moving distance in each direction and turns of the aircraft; Fig. 10: short vector 62).
Thus, it would have been obvious before effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Lacko with the teachings of Shay to include radar vectoring and sequence of segments that are expected to be assigned by air traffic control in the determination of flight trajectories of the invention of Lacko so as to avoid conflict and collision between other flights.
Although obvious, Lacko and Shay fails to explicitly disclose the aircraft heading assigned by air traffic control (ATC).
However, AAPA teaches ATC utilized radar vectoring to assign separation distances, aircraft sequencing, and/or heading of aircrafts so as to resolve potential conflicts between aircraft (e.g. [0003-0004]). 
Both Lacko (e.g. [0058, 0061]: deviate from original flight plan due to ATC vectoring instruction) and Shay (Fig. 3: long vector 32 based on ATC instruction; Fig. 10: short vector 62 based on ATC instruction and control system on the aircraft) teaches inventions relate to assisting aircraft en route to an airport by incorporating ATC instruction with their own flight plans.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Lacko and Shay with the teachings of AAPA to incorporate heading assigned by ATC in the flight plan during ATC intervention due to aircraft conflicts so as to avoid potential collision between aircraft and minimizing ATC intervention at the same time (e.g. save fuel and time by flying with the ATC intervened short vector instead of the long vector).
Regarding claim 2, Lacko discloses determining the target value comprises determining a target altitude at the current location on the lateral vectoring trajectory according to the reference vertical trajectory; and providing the graphical indication comprises displaying the recommended action for reducing the difference between a current altitude of the aircraft and the target altitude (e.g. Fig. 3 & [0074, 0095, 0105-0119]).  
Regarding claim 3, Lacko discloses determining the target value comprises determining a target speed at the current location on the lateral vectoring trajectory according to the reference vertical trajectory; and providing the graphical indication comprises displaying the recommended action for reducing the difference between a current speed of the aircraft and the target speed (e.g. Fig. 3 & [0105-0119]).  
Regarding claim 6, Lacko discloses identifying a transition point for a future heading assignment based on the lateral vectoring trajectory; and providing graphical indicia of at least one of the transition point and the next aircraft heading assignment (e.g. Figs. 1-4 and 13 & [0147]: position of next change is shown).  
Lacko fails to disclose, but Shay teaches identifying the transition point for the next aircraft heading assignment expected to be received from air traffic control in the future (Fig. 3: long vector 32 & Fig. 10: short vector: 62; both the long vector 32 and short vector 62 discloses a sequence of segments expected to be received from ATC that inherently comprises heading assignments at each transition point; the transition points are broadly interpreted as each turning or ascending/descending of the aircraft).
Thus, it would have been obvious before effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Lacko with the teachings of Shay to include radar vectoring and sequence of segments that are expected to be assigned by air traffic control in the determination of flight trajectories of the invention of Lacko so as to avoid conflict and collision between other flights.
Regarding claim 8, Lacko discloses determining the reference vertical trajectory comprises determining a vertical flight path for the aircraft that satisfies the altitude criterion at the final approach fix within the lateral vectoring trajectory (e.g. [0050, 0065]: determine stabilization gates at 1000 feet AAL).  
Regarding claim 10, Lacko discloses determining the reference vertical trajectory comprises determining a vertical flight path for the aircraft that satisfies the speed criterion at the final approach fix within the lateral vectoring trajectory (e.g. Fig. 3).  
Regarding claim 11, Lacko discloses a method of assisting energy management of an aircraft radar vectoring en route to an airport, the method comprising: 
obtaining, from one or more systems onboard the aircraft, a current aircraft location and a current aircraft heading (e.g. Figs. 1-4: position and heading of aircraft); 
identifying interception criteria for alignment with a runway at the airport (e.g. [0050]: landing decision altitude as stabilized approach criteria);  24UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H214558 (002.7228US) 
determining a predicted lateral vectoring trajectory for radar vectoring the aircraft from the current aircraft location to the airport to satisfy the interception criteria based at least in part on the current aircraft heading and the current aircraft location, wherein the predicted lateral vectoring trajectory comprises a sequence of segments for satisfying the interception criteria from the current aircraft location and each segment of the sequence is associated with a respective aircraft heading predicted to be assigned to the aircraft; obtaining one or more energy management criteria associated with the runway; constructing a reference vertical trajectory corresponding to the predicted lateral vectoring trajectory that satisfies the one or more energy management criteria associated with the runway (e.g. Figs. 1-4 & 14-17 and [0049, 0058]: lateral and vertical profile); 
determining a target value for an energy state parameter of the aircraft at the current aircraft location on the predicted lateral vectoring trajectory according to the reference vertical trajectory (e.g. Figs. 1-4 & [0014-0032]: determine a target speed or target distance that would be possible for the aircraft stabilized at final gate); and 
providing, on a display device onboard the aircraft, one or more graphical indicia influenced by a difference between a current value for the energy state parameter of the aircraft and the target value (e.g. Figs. 1-4 & [0080-0103]).  
Although obvious, Lacko fails to explicitly disclose radar vectoring.
However, Shay teaches determining a lateral vectoring trajectory (e.g. Fig. 2: flight vector 4) for radar vectoring the aircraft from a current location of the aircraft to the airport to satisfy the interception criteria (col 1 lines 20-35: trajectories of aircraft is altered by ATC radar state vector to avoid conflict and/or collision with other flights) for approaching the runway based at least in part on the interception criteria (Fig. 2), wherein the lateral vectoring trajectory comprises determining an anticipated sequence of segments that are expected to be assigned by air traffic control from the current location of the aircraft, wherein each navigational segment of the anticipated sequence is associated with an anticipated aircraft heading expected to be assigned by air traffic control and a respective distance for the respective navigational segment until a transition point for a next aircraft heading assignment expected to be received from air traffic control (col 11 lines 14-46: ATC assigns a series of waypoints for the flight trajectories & Fig. 3: long vector 32 comprises sequence of segments and transition points with anticipated aircraft headings since the long vector determines the moving direction, the moving distance in each direction and turns of the aircraft; Fig. 10: short vector 62).
Thus, it would have been obvious before effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Lacko with the teachings of Shay to include radar vectoring and sequence of segments that are expected to be assigned by air traffic control in the determination of flight trajectories of the invention of Lacko so as to avoid conflict and collision between other flights.
Although obvious, Lacko and Shay fails to explicitly disclose the aircraft heading assigned by air traffic control (ATC).
However, AAPA teaches ATC utilized radar vectoring to assign separation distances, aircraft sequencing, and/or heading of aircrafts so as to resolve potential conflicts between aircraft (e.g. [0003-0004]). 
Both Lacko (e.g. [0058, 0061]: deviate from original flight plan due to ATC vectoring instruction) and Shay (Fig. 3: long vector 32 based on ATC instruction; Fig. 10: short vector 62 based on ATC instruction and control system on the aircraft) teaches inventions relate to assisting aircraft en route to an airport by incorporating ATC instruction with their own flight plans.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Lacko and Shay with the teachings of AAPA to incorporate heading assigned by ATC in the flight plan during ATC intervention due to aircraft conflicts so as to avoid potential collision between aircraft and minimizing ATC intervention at the same time (e.g. save fuel and time by flying with the ATC intervened short vector instead of the long vector).
Regarding claim 13, Lacko discloses providing the one or more graphical indicia comprises displaying a graphical representation of a recommended action to reduce the difference between the current value and the target value (e.g. Fig. 3 & [0105-0119]).  
Regarding claim 14, Lacko discloses the interception criteria including an interception distance (e.g. Figs. 1-4: intersection points F1, SF1, SFG1, etc.) and an interception angle (e.g. Figs. 1-4 & [0162]), 
wherein determining the predicted lateral vectoring trajectory comprises: 
determining a location for an interception point relative to a final approach point associated with the runway using the interception distance (e.g. Figs. 1-4: intersection points F1, SF1, SFG1, etc.); 
determining an interception segment intersecting the interception point and having the interception angle with respect to a final approach course aligned with the runway (e.g. Figs. 4 & 21 and [0162]); and 
determining one or more additional segments of the anticipated sequence of segments between the current aircraft location and the interception segment (e.g. Fig. 21: plurality of descending segments are shown in the flight path).  
Regarding claim 15, Lacko discloses identifying a transition point for a future heading assignment based on the predicted lateral vectoring trajectory; and providing a graphical indication of at least one of a location of the transition point and the next aircraft heading assignment associated with the transition point (e.g. Figs. 1-4 and 13 & [0147]: position of next change is shown).
Lacko fails to disclose, but Shay teaches identifying the transition point for the next aircraft heading assignment expected to be received from air traffic control in the future (Fig. 3: long vector 32 & Fig. 10: short vector: 62; both the long vector 32 and short vector 62 discloses a sequence of segments expected to be received from ATC that inherently comprises heading assignments at each transition point; the transition points are broadly interpreted as each turning or ascending/descending of the aircraft).
Thus, it would have been obvious before effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Lacko with the teachings of Shay to include radar vectoring and sequence of segments that are expected to be assigned by air traffic control in the determination of flight trajectories of the invention of Lacko so as to avoid conflict and collision between other flights.
Regarding claim 16, Lacko discloses an aircraft system comprising: 
a display device (Fig. 22: 930); 
a data storage element (Fig. 22: 926, 932) to maintain interception criteria; 
a navigation system (e.g. [0064, 0147)) to provide a current location of an aircraft and a current heading of the aircraft (e.g. Figs. 1-4 showing position and heading of aircraft) and 
a processing system (Fig. 22: 924) coupled to the display device, 
the data storage element and the navigation system to determine a lateral vectoring trajectory ([0051]: vectoring for new approach implies the use of vectoring trajectory) between the current location and a runway in accordance with the interception criteria based at least in part on the current heading and the current location of the aircraft, wherein the lateral vectoring trajectory comprises a sequence of segments en route to the airport from the current location of the aircraft for satisfying the interception criteria (e.g. [0049-0051]: determine lateral and vertical flight path by algorithm according to stabilize approach criteria) and each segment of the sequence is associated with an anticipated aircraft heading to be assigned by the air traffic control (e.g [0004, 0058, 0061, 0071, 0076, 0149]: ATC), determine a reference vertical trajectory corresponding to the lateral vectoring trajectory using one or more criteria associated with the runway (e.g. Figs. 1-4 & 14-17 and [0049, 0058]: lateral and vertical profile), 
determine a target value for an energy state parameter of the aircraft at the current location on the lateral vectoring trajectory using the reference vertical trajectory (e.g. Figs. 1-4 & [0014-0032]: determine a target speed or target distance that would be possible for the aircraft stabilized at final gate), and 
provide, on the display device, a graphical indication influenced by a difference between a current value for the energy state parameter of the aircraft and the target value  (e.g. Figs. 1-4 & [0080-0103]).  
Although obvious, Lacko fails to explicitly disclose radar vectoring.
However, Shay teaches determining a lateral vectoring trajectory (e.g. Fig. 2: flight vector 4) for radar vectoring the aircraft from a current location of the aircraft to the airport to satisfy the interception criteria (col 1 lines 20-35: trajectories of aircraft is altered by ATC radar state vector to avoid conflict and/or collision with other flights) for approaching the runway based at least in part on the interception criteria (Fig. 2), wherein the lateral vectoring trajectory comprises determining an anticipated sequence of segments that are expected to be assigned by air traffic control from the current location of the aircraft, wherein each navigational segment of the anticipated sequence is associated with an anticipated aircraft heading expected to be assigned by air traffic control and a respective distance for the respective navigational segment until a transition point for a next aircraft heading assignment expected to be received from air traffic control (col 11 lines 14-46: ATC assigns a series of waypoints for the flight trajectories & Fig. 3: long vector 32 comprises sequence of segments and transition points with anticipated aircraft headings since the long vector determines the moving direction, the moving distance in each direction and turns of the aircraft; Fig. 10: short vector 62).
Thus, it would have been obvious before effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Lacko with the teachings of Shay to include radar vectoring and sequence of segments that are expected to be assigned by air traffic control in the determination of flight trajectories of the invention of Lacko so as to avoid conflict and collision between other flights.
Although obvious, Lacko and Shay fails to explicitly disclose the aircraft heading assigned by air traffic control (ATC).
However, AAPA teaches ATC utilized radar vectoring to assign separation distances, aircraft sequencing, and/or heading of aircrafts so as to resolve potential conflicts between aircraft (e.g. [0003-0004]). 
Both Lacko (e.g. [0058, 0061]: deviate from original flight plan due to ATC vectoring instruction) and Shay (Fig. 3: long vector 32 based on ATC instruction; Fig. 10: short vector 62 based on ATC instruction and control system on the aircraft) teaches inventions relate to assisting aircraft en route to an airport by incorporating ATC instruction with their own flight plans.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Lacko and Shay with the teachings of AAPA to incorporate heading assigned by ATC in the flight plan during ATC intervention due to aircraft conflicts so as to avoid potential collision between aircraft and minimizing ATC intervention at the same time (e.g. save fuel and time by flying with the ATC intervened short vector instead of the long vector).
Regarding claim 18, Lacko discloses the interception criteria include an interception distance (e.g. Figs. 1-4: intersection points F1, SF1, SFG1, etc.) and an interception angle (e.g. Figs. 1-4 & [0162]); 
the data storage element maintains procedure information for an approach to the runway, the procedure information comprising a final approach point and one or more energy management criteria associated with the final approach point (e.g. Figs. 1-4 & [0050, 0065]: determine stabilization gates at 1000 feet AAL); and 
the processing system determines the lateral vectoring trajectory by: 
determining a location for an interception point relative to the final approach point associated with the runway using the interception distance (e.g. Figs. 1-4);  26UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H214558 (002.7228US) determining an interception segment intersecting the interception point and having the interception angle with respect to a final approach course aligned with the runway (e.g. Figs. 4 & 21 and [0162]); and 
determining one or more additional segments of the anticipated sequence of segments between the current location and the interception segment (e.g. Fig. 21: plurality of descending segments are shown in the flight path).  
Regarding claim 19, Lacko discloses the graphical indication comprises a graphical indication of a recommended aircraft configuration change (e.g. Figs. 1-4 & [0049, 0052-0054, 0091-0094]).  
Regarding claim 20, Lacko discloses the graphical indication comprises a graphical indication of the difference (e.g. Figs. 1-4 & [0080-0103]).
Regarding claim 21, Shay teaches determining a location of an interception point along a final approach course relative to a final approach fix associated with the runway based at least in part on the interception criteria, wherein the lateral vectoring trajectory intersects the interception point (e.g. Fig. 1: different waypoints and merge points along the determined vectoring trajectory).  
Regarding claim 22, Lacko and Shay in combination discloses determining the reference vertical trajectory comprises constructing a vertical flight path for the aircraft backwards from the runway to the current location of the aircraft along the lateral vectoring trajectory that satisfies energy management criteria associated with the runway (Lacko in Figs. 1-4 & 14-17 and [0049, 0058]: lateral and vertical profile; Shay: Fig. 2).  
Regarding claim 23, Lacko discloses the target value for the energy state parameter of the aircraft comprises a target altitude value or a target airspeed value at the 6Appl. Serial No.: 16/866,257Response to Office Action dated October 4, 2021current location of the aircraft that is likely to result in the aircraft satisfying the energy management criteria (e.g. [0049, 0063-0065]: use current and predicted wind velocity to determine target flight trajectory including flight velocity, deceleration, and/or descend angle to achieve and satisfy predetermined criteria).  
Regarding claim 24, Lacko and Shay in combination discloses the interception criteria comprise an interception angle that defines the anticipated aircraft heading of a final navigational segment of the anticipated sequence (e.g. Lacko: Figs. 1-4 & 14-17 & [0063]: descend angle; Shay: Fig. 2 & col 13: determine flight path angle, heading angle, etc. for the flight trajectory).  
Regarding claim 25, Lacko and Shay in combination discloses the interception criteria include an interception angle (e.g. Lacko: Figs. 1-4 & 14-17 & [0063]: descend angle; Shay: Fig. 2 & col 13: determine flight path angle, heading angle, etc. for the flight trajectory); and the lateral vectoring trajectory includes: an initial navigational segment aligned with the current heading of the aircraft; a final navigational segment aligned with a runway heading associated with the runway; and an interception navigational segment aligned with the interception angle relative to the final navigational segment (e.g. Lacko: Figs. 1-4 & 14-17; Shay: Fig. 2).  
Regarding claim 26, Shay teaches determining the lateral vectoring trajectory comprises determining one or more intermediate navigational segments between the initial navigational segment and the interception navigational segment (e.g. Fig. 2: different waypoints and merge point between current location of the aircraft and runway).
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to amendment of claims 1, 11 and 16, both Lacko (e.g. [0058, 0061]: deviate from original flight plan due to ATC vectoring instruction) and Shay (Fig. 3: long vector 32 based on ATC instruction; Fig. 10: short vector 62 based on ATC instruction and control system on the aircraft) teaches inventions relate to assisting aircraft en route to an airport by incorporating ATC instruction with their own flight plans.  And, AAPA further teaches ATC utilized radar vectoring to assign separation distances, aircraft sequencing, and/or heading between aircrafts so as to resolve potential conflicts between aircrafts (e.g. [0003-0004]) (i.e. direct aircraft to fly in a certain path by providing vector to the aircraft so as to avoid potential collision with another aircraft).  Thus, the combination of Lacko, Shay and AAPA discloses the claimed invention.
In addition, claims 2-26 either directly or indirectly depends on claims 1, 11 and 16 is/are unpatentable based on foregoing reasons as set forth in the current Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/Examiner, Art Unit 2688